Exhibit 10.7

IDENTIPHI, INC.

NOTICE OF GRANT OF STOCK OPTION AWARD

________________________ (the “Participant”) has been granted an option award
(the “Award”) pursuant to the IdentiPHI, Inc. 2007 Equity Incentive Plan (the
“Plan”) to purchase certain shares of Common Stock (the “Shares”) of IdentiPHI,
Inc. as follows:

 

Grant Number:    _____________________ Date of Grant:    _____________________
Total Number of Shares:    _____________________ Initial Vesting Date:   
_____________________ Vested Shares:   

Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Total Number of Shares by the “Vested Ratio” determined as of
such date as follows:

 

     Vested Ratio   Prior to Initial Vesting Date    0 % On Initial Vesting
Date, provided the Participant’s status as a Service Provider has not terminated
prior to such date    25 % On the last day of every third month after the
Initial Vesting Date, provided the Participant’s status as a Service Provider
has not terminated prior to such date    25 %

Other Terms and Conditions:

 

1. 2007 Equity Incentive Plan. By their signatures below, the Company and the
Participant agree that the Award is governed by this Grant Notice and by the
provisions of the Plan and the Stock Option Agreement attached to and made a
part of this document. The Participant acknowledges receipt of a copy of the
Plan and the Stock Option Agreement, and represents that the Participant has
read and is familiar with the provisions of the Plan, this Grant Notice and the
Stock Option Agreement, and hereby accepts the Award subject to all applicable
terms and conditions.

 

2. Section 409A. The Exercise Price of this Award represents an amount the
Company believes to be no less than the fair market value of a share of Stock as
of the Grant Date, determined in good faith in compliance with the requirements
of Section 409A of the Internal Revenue Code. There is no guarantee that the
Internal Revenue Service (“IRS”) will agree with the Company’s determination. A
subsequent IRS determination that the Exercise Price is less than such fair
market value could result in adverse tax consequences to the Participant. By
signing below, the Participant agrees that the Company, its directors, officers
and stockholders shall not be held liable for any tax, penalty, interest or cost
incurred by the Participant as a result of such determination by the IRS. The
Participant is urged to consult with his or her own tax adviser regarding the
tax consequences of the Award, including the application of Section 409A.

 

IDENTIPHI, INC.     PARTICIPANT         By:       Signature Its:       Date:    
Address     Address